DETAILED ACTION

The Applicant’s amendment filed on May 7, 2021 was received.  Claims 3-5 were canceled.  Claims 1-2 and 6 were amended.  Claims 15-17 were added.  Claim 8-14 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 3, 2020.

Claim Interpretation
This application includes one or more claim limitations that does use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“means for moving the one or more meniscus drag deposition mechanisms” in claim 1;
“one or more rolling mechanisms to move the applicator across the sloped outdoor panel surfaces” in claim 1;
 “mechanical extension device that enables the at least one or more meniscus drag deposition mechanisms to run off at least one end of at one of the surfaces of the sloped panels” in claim 1;
With regards to the “means for moving the one or more meniscus drag deposition mechanisms” has been interpreted in accordance with the disclosure to refer to at least one motivator mechanism A503 (e.g. motorized wheel assembly) (fig. 5; para. 61) or a motorized drive 601 connected to an axle 603 (fig. 16, para. 62).
With regards to the “one or more rolling mechanisms to move the applicator across the sloped outdoor panel surfaces” has been interpreted in accordance with the disclosure to refer to wheel 304/B304 (fig. 25, para. 86).
With regards to the “mechanical extension device that enables the at least one or more meniscus drag deposition mechanisms to run off at least one end of at one of the surfaces of the sloped panels” has been interpreted in accordance with the disclosure to refer to extension A107 that extends beyond the end of one of the surfaces of the sloped panels A105 that enables the at least one or more meniscus drag deposition mechanisms A102 to run off at least one end of at one of the surfaces of the sloped panels A105 (fig. 1; para. 55).

With regards to the claim recitations of wherein, a  speed of the one or more meniscus drag deposition mechanisms is dependent on the temperature of the sloped outdoor panel surfaces, the speed of the one or more meniscus drag deposition mechanisms is reduced if the temperature of the sloped outdoor panel surfaces decreases, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
an algorithm is used to determine how far to move the applicator in between the one or more coating passes the algorithm comprises the following steps: a. aligning the first meniscus drag deposition mechanism with an uncoated area to be coated; b. lowering the at least first meniscus drag deposition mechanism so that it contacts the surface of the outdoor panels; c. performing a coating pass; d. raising the at least first meniscus drag deposition mechanism so that it does not contact the surface of the outdoor panels; e. moving the applicator so that the first meniscus drag deposition mechanism is aligned with a subsequent uncoated area to be coated; f. lowering the at least first meniscus drag deposition mechanism so that it contacts the surface of the outdoor panels; g. performing a coating pass; h. raising the at least first meniscus drag deposition mechanism so that it does not contact the surface of the outdoor panels; i. moving the applicator so that the first meniscus drag deposition mechanism passes by a surface portion that was previously coated by the at least second meniscus drag deposition mechanism to a further 5subsequent uncoated area to be coated by the first meniscus drag deposition mechanism; j. lowering the at least first meniscus drag deposition mechanism so that it contacts the surface of the outdoor panels; k. performing a coating pass; I. raising the at least first meniscus drag deposition mechanism so that it does not contact the surface of the outdoor panels; and m. repeating the algorithm
these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of storing algorithm/software and applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
the nanostructured performance enhancement thin film coating is an anti-reflection coating, thus when the apparatus is capable of applying a coating of a film on a substrate, it is considered meeting this claim limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 15, the claim states “at least one sensor for sensing reflected light from the nanostructured performance enhancement thin film coating after it is deposited on the sloped outdoor panel surfaces”.  However, the drawings supplied by the applicant or disclosed in the applicants’ specification appear to only disclose one sensor.  The phrase of at least one sensor 

Claims 1-2, 6-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the applicator" in lines 39, 40, 52, 59.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as the coating applicator or the meniscus drag coating applicator.
The claim phrase of “previously coated by the at least second meniscus drag deposition mechanism” lack antecedent basis as the claim does not recite the second meniscus drag deposition applies a coating.  
Claim 1 recites the limitation " the at least one or more meniscus drag deposition mechanisms. " in lines 77-78.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as at least the first meniscus drag deposition mechanism or the second meniscus drag deposition mechanism.

Claim Rejections - 35 USC § 103
Claims 1-2, 6-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over deVos (US 2017/0008022) in view of Meller (US 2013/0306106).
In regards to claim 1, deVos teaches thin film coating applicator assembly (100, 1100) (fig. 1, 11; para. 38) comprising:

i. a pair of meniscus drag deposition mechanisms (see coating applicator heads 103) which provide a first and second meniscus drag deposition mechanisms, where each meniscus drag deposition mechanisms provides for depositing a performance enhancement coating solution onto the sloped outdoor panel surfaces (fig. 1, 11; para. 38) each meniscus drag deposition mechanism comprising:
a. at least two materials of different capillary attraction for the performance enhancement coating solution (see deformable core 301 and capillary interface 302), wherein one material has a lower capillary attraction for the performance enhancement coating solution than the other material (fig. 1-3; para. 41, 43-44);
b. a strut (304) provides a mechanism for raising and lowering the meniscus drag deposition mechanism so that it contacts the surface of the outdoor panels in the lowered position and does not contact the surface of the outdoor panels in the raised position (fig. 1-2; para. 46-49);
c. at least one fluid manifold (see manifold 803) for distributing the performance enhancement solution to the at least one material of lower capillary attraction, wherein the solution transfers from the manifold to the lower capillary attraction material and then the solution transfers from the lower capillary attraction material to the higher capillary attraction material (fig. 1-3, 8, 11; para. 41, 43-44, 60), wherein the solution transfers from the higher capillary attraction 
ii. at least one pump (not shown, but disclosed) connected to tubing that transfers the solution from at least one fluid reservoir to the at least one manifold (disclosed in para. 60);
iii. a means of moving the one or more meniscus drag deposition mechanisms (see motor 104 or motor 1104) across at least a portion of the sloped outdoor panel surfaces during one or more coating passes of the one or more meniscus drag deposition mechanisms across at least a portion of the sloped outdoor panel surfaces (fig. 1, 11; para. 38, 89);
iv. one or more rolling mechanisms (see wheel 102 or wheel 1105) to move the applicator across the sloped outdoor panel surfaces (fig. 1, 11; para. 38, 89);
v. each of the meniscus drag deposition mechanisms (see coating applicator heads 103) are provided at opposite ends (fig. 1, 11; para. 38);

deVos does not explicitly teach wherein at least one or more of the roller mechanisms is oriented in such a way as to ensure the applicator remains engaged with the sloped outdoor panel surfaces and does not slide off; and B. a mechanical extension device that enables the at least one or more meniscus drag deposition mechanisms to run off at least one end of at one of the surfaces of the sloped panels, wherein the mechanical extension device may or may not be integrated with the coating applicator.
However, in the same field of endeavor of mounting onto a solar panel, Meller teaches a main frame 114 comprising wheels (126, 132, 133; roller mechanisms) oriented in manner which 
Meller teaches the main frame extends beyond the one of the ends of the solar panel rows so that the cleaning apparatus is capable of move off an end of the of the solar panel rows (fig. 1; para. 27, 40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the main frame of Meller onto the meniscus drag coating applicator (coating applicator heads 103 on carriage 101) of deVos because Meller teaches the system is adaptable to existing and new solar parks (para. 10).
Further regarding claim 1, deVos and Meller as discussed above, where deVos teaches the apparatus speed is controlled based in the coating (para. 44, 78), the sensor(s) measure surface temperature of substrate, where the temperature is used in algorithms to optimize the coating process which includes speed (para. 82-84).
deVos and Meller as discussed above, where deVos teaches the speed is controlled based on feedback from sensor for sensing reflected light/spectrometric detectors (para. 62-63, 65), where the speed is controlled based on the photometric data generated (para. 70, 73), 
deVos teaches the algorithm provides optimizing the coating process which includes a function of speed (para. 81-82),
deVos teaches the sensor detects a red shift in reflectance spectrum which is relative to the thickness of the applied coating film (para. 91), where the speed is adjusted to obtain the desired thickness of the applied coating film (para. 91).
deVos and Meller as discussed above, where deVos further teaches: 


deVos and Meller as discussed above, teach the apparatus with speed control, surface temperature and sensor for sensing reflected light/spectrometric detectors, where the feedback control discussed and where the apparatus comprises the algorithm which is stored in RAM/ROM and executed by a microprocessor (1001) (see fig. 10, para. 61-93), the apparatus is capable of the functions of: 
determine how far to move the applicator between the one or more coating passes, the algorithm comprises the following steps: a. aligning the first meniscus drag deposition mechanism with an uncoated area to be coated; b. lowering the at least first meniscus drag deposition mechanism so that it contacts the surface of the outdoor panels; c. performing a coating pass; d. raising the at least first meniscus drag deposition mechanism so that it does not contact the surface of the outdoor panels; e. moving the applicator so that the first meniscus drag deposition mechanism is aligned with a subsequent uncoated area to be coated; f. lowering the at least first meniscus drag deposition mechanism so that it contacts the surface of the outdoor panels; g. performing a coating pass; h. raising the at least first meniscus drag deposition mechanism so that it does not contact the surface of the outdoor panels; i. moving the applicator so that the first meniscus drag deposition mechanism passes by a surface portion that was previously coated by the at least second meniscus drag deposition mechanism to a further 5subsequent uncoated area to be coated by the first meniscus drag deposition mechanism; j. lowering the at least first meniscus drag deposition mechanism so that it contacts the surface of the outdoor panels; k. performing a coating pass; I. raising the at least 
a speed of the meniscus drag deposition mechanisms is dependent on the temperature of the sloped outdoor panel surfaces, wherein the speed of the one or more meniscus drag deposition mechanisms is reduced if the temperature of the sloped outdoor panel surfaces decreases.

In regards to claim 2, deVos and Meller as discussed above, where deVos teaches the sensor detects a red shift in reflectance spectrum which is relative to the thickness of the applied coating film (para. 87, 91), where the speed is adjusted to obtain the desired thickness of the applied coating film (para. 91).
In regards to claim 6, deVos and Meller as discussed above, where deVos teaches a lever mechanism is used to raise and lower coating applicator head (para. 50).
In regards to claim 7, deVos and Meller as discussed above, where deVos teaches the coating, which is an anti-reflection coating (para. 5, 76, 79).
In regards to claim 15-17, deVos and Meller as discussed above, where deVos teaches a sensor for sensing reflected light (see sensor 1003, reflectance sensor 1102) from the nanostructured performance enhancement thin film coating after it is deposited on the sloped outdoor panel surfaces, where the sensor is connected to the coating applicator assembly (fig. 10-11; para. 66, 89).

Response to Arguments
Applicant’s arguments, see filed May 7, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive as the arguments were 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717